                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

  GEORGE IV AN LOPEZ
                                                                           CIVIL ACTION
                  V.
                                                                           NO. 04-4181
  JEFFREY BEARD ET AL.


                                               ORDER

        AND NOW, this      A ~y of May, 2019, upon consideration of Petitioner's Motion for
Further Discovery Related to Whether Miguel Moreno Testified Pursuant to an Undisclosed Plea

Agreement (ECF No. 110), and all documents submitted in support thereof and in opposition

thereto, it is ORDERED that Petitioner's Motion is GRANTED in part and DENIED in part as

follows:

        1.      The Motion is GRANTED as to the following discovery, which shall be

conducted as ORDERED herein:

                (a)      Within forty-five (45) days of the date of this Order, counsel for the

Commonwealth shall compile, and permit Petitioner's counsel to conduct a supervised inspection

of, the complete file(s) generated by the Office of the Lehigh County District Attorney with

respect to the prosecution of the Bolasky homicide and Miguel Moreno's cooperation therein.

                (b)      Within twenty (20) days of the date of this Order, Petitioner's counsel may

serve upon Earl Supplee, Esquire, process to conduct a supervised inspection of the complete

file(s) for Miguel Moreno maintained by Attorney Supplee and/or the Office of the Lehigh

County Public Defender, and to take the deposition of Attorney Supplee. The above-ordered

inspection and deposition of Attorney Supplee shall be conducted within sixty (60) days of the

date of this Order.
                 (c)    Within sixty (60) days of the date of this Order, Petitioner's counsel may

conduct the videoconference deposition of Theodore Racines, Esquire.

                 (d)    Within thirty (30) days of the date of this Order, Petitioner's counsel may

submit to this Court proposed interrogatories to be directed to the Honorable Robert L.

Steinberg. The proposed interrogatories shall not be served upon Judge Steinberg until approved

by this Court.

       2.        The Motion is DENIED without prejudice as to the requested deposition of Judge

Steinberg.

       IT IS SO ORDERED.

                                              BY THE COURT:




                                                 2
